Per Curiam.

The complaint alleges that the male plaintiff parked his car alongside the curb on the easterly side of Park Avenue between East 76th and East 77th Streets on April 25, 1951, at about 8:40 p.m. ; that he was accompanied by his wife, the other plaintiff; that when the plaintiffs returned to the car at about 9:30 p.m. they were unable to move the car because the defendant had parked his car alongside the plaintiff’s car further from the curb. The complaint alleges that the plaintiffs were unable to leave until the defendant returned and moved his car, as a result of which they suffered discomfort and inconvenience.
It appeared from the complaint that the defendant was a physician. The court below upheld the sufficiency of the complaint in view of the fact that double parking constituted a violation of- subdivision (o) of section 10 of the New York City Traffic Begulations, and thus the double parking of defendant’s car created an obstruction on the public highway in the nature of a nuisance.
At the trial the plaintiffs sued for only nominal damages and the trial court awarded them judgment for six cents. At the trial the defendant produced testimony establishing that the place he double-parked his car was in front of the Lenox T-Till Hospital; that he had been called to see a sick patient in the hospital; that he had driven around the block looking for a place to park alongside the curb without finding one; and that he finally decided to double park.
*650The defendant relies upon the provision of section 14 of the Traffic Regulations which states that a physician is permitted to leave his car “ on the street in front of hospitals, clinics and premises wherein actually attending a patient, for such length of time as may be necessary for that purpose ”. (Italics supplied.)
In our opinion, this provision was not intended to permit a physician to violate subdivision (o) of section 10 which prohibits double parking. It was obviously intended merely to except physicians, in the circumstances referred to in section 14, from the time limits upon single parking imposed by subdivisions (a), (b) and (c) of section 10. Subdivision (a) of section 10 imposes a one-hour limit on single parking between 7:00 a.m. and 12:00 midnight. Subdivision (b) of section 10 imposes a two-hour limit in certain designated parking spaces. Subdivision (c) imposes a three-hour limit between 12:00 midnight and 7:00 a.m. All that section 14 was intended to do, as the italicized language from the quotation indicates, was to exempt doctors from these time limits while single parking in front of hospitals, clinics and premises where actually attending patients. To adopt defendant’s construction that section 14 permitted bim to double park would, if carried to its logical conclusion, permit him to triple park or quadruple park and block up a street or avenue entirely. That could not have been the intention of section 14.
Appellant also argues that there can be no recovery for discomfort and inconvenience, etc., without direct physical injury. In our opinion, the double parking in violation of the Traffic Regulations constituted a public nuisance entitling the plaintiffs, who could not extricate the car, to a recovery of at least nominal damages, which was all that the court awarded them. This is a financial loss similar to that recoverable when one wrongfully detains the property of another. It is to be distinguished from damages sought for mental suffering or injured feelings.
The question of whether they would be entitled to substantial damages is not presented for determination.
The judgment and order should be affirmed, with $25 costs.